IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-1259-19

                      RANDALL TODD TOWNSEND, Appellant

                                             V.

                                THE STATE OF TEXAS



              ON APPELLANT'S AND STATE’S PETITIONS FOR
                       DISCRETIONARY REVIEW
                FROM THE THIRTEENTH COURT OF APPEALS
                          HAMILTON COUNTY


       Per curiam. YEARY, J., filed a dissenting opinion in which SLAUGHTER, J., joined.

                                      OPINION

       Appellant was convicted of retaliation and fraudulent filing of a financing statement,

and sentenced to seven years and two years in prison for each conviction, respectively. In

the bill of costs, the trial court assessed Appellant a $25 time payment fee. See TEX. LOCAL

GOV’T CODE § 133.103. On appeal, the Court of Appeals struck a portion of that fee as being
                                                                              Townsend - 2


unconstitutional. Townsend v. State, No. 13-18-00049-CR, 2019 Tex. App. LEXIS 10071

(Tex. App. – Corpus Christi Nov. 21, 2019) (not designated for publication).

       The State has filed a petition for discretionary review challenging the court’s

constitutional analysis. We recently handed down our opinion in Dulin v. State, Nos. PD-

0856-19 & PD-0857-19, 2021 Tex. Crim. App. LEXIS 273 (Tex. Crim. App. Mar. 31, 2021),

in which we held that the time payment fee was assessed prematurely because the pendency

of appeal suspends the obligation to pay court costs. As a result, there was no need to reach

the State’s constitutional arguments.

       We grant review on our own motion of the following ground:

       Should the “Time Payment Fee” be struck as prematurely assessed?

Addressing that ground in light of Dulin, we vacate the judgment of the Court of Appeals,

and remand this case to the Court of Appeals for proceedings consistent with this opinion.

The State’s petition is refused. Appellant’s petition is also refused.




DELIVERED May 12, 2021

DO NOT PUBLISH